Title: Thomas Jefferson to Andrew Kean, 11 November 1818
From: Jefferson, Thomas
To: Kean, Andrew


          
            Sir
            Monticello
Nov. 11. 18.
          
          Altho’ strangers personally, we are not so in character, and on this ground I take the liberty of addressing you on a subject interesting to both. with great confidence in the aids of medecine as far as experience has approved it’s processes, I have in absolute abhorrence the fanciful and ephemeral theories under which dashing practitioners are so wantonly sporting with human life. our country is overrun with young lads from the Philadelphia school, who with their mercury & lancet in hand are vying with the sword of Bonaparte which shall have shed most human blood. in such hands therefore you may readily imagine how desirable it must be for us to get established in our neighborhood a Physician of experience, and of sober, cautious practice; that when afflicted with the diseases incident to our nature, we may have a resource in which we have confidence. altho’ distance has prevented your being much in this part of the country, yet the character of your practice has been long known to me, and is the motive of the present application; believing, that circumstances exist which may give a preference in your eye to an  a position offering an easy, over instead of a laborious practice. you have heard of the College proposed to be established within a mile of Charlottesville, and now likely to be adopted by the legislature for the University of the state. they have already endowed their University with 15,000.D. a year, and it is confidently expected they will enlarge the endowment so as to make it adequate to the communication of instruction in all the branches of useful science. the Commissioners they appointed for this purpose have reported that 10. Professors will be requisite, and it is proposed to procure these of the first abilities which America or Europe can furnish, so as to place the institution at once on such eminence as to fear no competition. and so great is the want of such an institution, and such the confidence anticipated in this that we think we may safely count on 5. or 6. pupils from each of the hundred counties in the state, and we are well informed that all the states West and South of this are looking to it as their best resource and, together, will furnish as many students as our own state. we suppose then we may count on 1000. students coming in as fast as we can provide accomodations for them. Charlottesville contains about 500 inhabitants, so that a position half way between that & the College would place you within half a mile of a population of 1500. inhabitants, besides a thickly settled neighborhood. not but that there are boy-doctors enough at hand. but they would disappear in the presence of an experienced physician as mists before the sun. there is one indeed who gets a tolerably good practice, the effect of his modest pretensions, cautious practice & great personal worth. but heir to an independant fortune, it is understood he means to retire from the drudgery of the business: nor would he stand a competition with yourself.   think then, good Sir, of this proposition, & weigh well the comfort & advantage of an abundant and easy practice, especially when ease, with advancing years, shall have become more and more desirable. one favor however I will ask. that no intimation be given of this application from myself. I love to enjoy the good will of my neighbors, and might lose that of some who may think their interests in danger. but if you are disposed, as I would wish & recommend, to come and examine the ground proposed to you, do me the favor to make this your headquarters, as being at hand for the enquiry and information you may wish. within the course of the next month the legislature will probably decide on the location reported by their commissioners, and no time should then be lost, lest the ground should be anticipated by another. I pray you to be assured of my best wishes & services, as well as of my great esteem & respect.
          Th: Jefferson
        